ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE EN REVISION DE L’ARRET
DU 11 JUILLET 1996 EN L’AFFAIRE RELATIVE
À L’APPLICATION DE LA CONVENTION POUR
LA PRÉVENTION ET LA RÉPRESSION DU CRIME
DE GENOCIDE (BOSNIE-HERZEGOVINE c
YOUGOSLAVIE), EXCEPTIONS PRELIMINAIRES

(YOUGOSLAVIE c BOSNIE-HERZEGOVINE)

ARRET DU 3 FEVRIER 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVISION OF THE JUDGMENT
| OF 11 JULY 1996 IN THE CASE CONCERNING
APPLICATION OF THE CONVENTION ON THE
PREVENTION AND PUNISHMENT OF THE CRIME
OF GENOCIDE (BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA), PRELIMINARY OBJECTIONS

(YUGOSLAVIA v BOSNIA AND HERZEGOVINA)

ene soap eee een

JUDGMENT OF 3 FEBRUARY 2003

 
1
#

Mode officiel de citation

Demande en revision de l'arrêt du 11 jullet 1996 en l'affaire relative

à l’Application de la convention pour la prévention et la répression

du crime de génocide (Bosnie-Herzégovine c Yougoslavie), exceptions

préliminaires { Yougoslavie c Bosnie-Herzégovine), arrêt, CI J Recueil
2003, p 7

! « a

Official citation

Application for Revision of the Judgment of 11 July 1996 in the Case con-

cernnmg Application of the Convention on the Prevention and Pumsh-

ment of the Crime of Genocide (Bosma and Herzegovina v Yugoslavia),

Preliminary Objections { Yugoslavia v Bosnia and Herzegovina), Judg-
ment, IC J. Reports 2003, p 7

 

N° de vente:
ISSN 0074-4441 | Sales number 862
ISBN 92-1-070968-3

 

 

 
3 FÉVRIER 2003

ARRÊT

DEMANDE EN REVISION DE L’ARRET DU 11 JUILLET 1996
EN L’AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE
(BOSNIE-HERZEGOVINE c YOUGOSLAVIE),
EXCEPTIONS PRELIMINAIRES

(YOUGOSLAVIE c BOSNIE-HERZEGOVINE)

APPLICATION FOR REVISION OF THE
JUDGMENT OF 11 JULY 1996 IN THE CASE CONCERNING
APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE
(BOSNIA AND HERZEGOVINA v YUGOSLAVIA),
PRELIMINARY OBJECTIONS

(YUGOSLAVIA » BOSNIA AND HERZEGOVINA)

3 FEBRUARY 2003

JUDGMENT
COUR INTERNATIONALE DE JUSTICE

2003 ANNÉE 2003
3 fevrier
Rôle géneral .
n° 122 3 février 2003

DEMANDE EN REVISION
DE L’ARRET DU 11 JUILLET 1996
EN L’AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA RÉPRESSION DU CRIME DE GENOCIDE
(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE),
EXCEPTIONS PRELIMINAIRES

(YOUGOSLAVIE c BOSNIE-HERZEGOVINE)

Article 61 du Statut — Demande en revision — These des Parties quant a
l'existence d'un «fait» qui, bien qu'existant à la date du prononce de
l'arrêt de la Cour le 11 pullet 1996, etait à ce moment ignore tant de la
RFY que de la Cour — Question de savoir st la RFY s'appuie sur des
Jaits entrant dans les previsions de l’article 61 du Statut — Caractères que
doit revêtir un fait «nouveau» au sens de l'article 61 — Admission de la
RFY à l'Organisation des Nations Unies ayant eu lieu bien après l'arrêt de
1996 et ne pouvant être considérée comme un tel fait nouveau — Requête en
revision de la RFY fondée sur les conséquences juridiques que celle-ci entend
turer de faits postérieurs a l'arrêt — Conséquences en question ne pouvant,
à les supposer établies, être regardees comme des faits au sens de l'article 61
Situation créee par la résolution 47/1 de l'Assemblée générale du 22 septembre
1992 — Situation sui genens de la RFY connue de celle-ct et de la Cour au
Jour du prononce de l'arrêt de 1996 — Résolution 55/12 de l'Assemblée
générale du 1° novembre 2000 ne pouvant avoir rétroactivement modifié cette
situation sui generis — Lettre du conseiller juridique en date du 8 décembre
2000 ne pouvant avoir modifie le statut de la RFY à l'egard des traites —
Absence de decouverte « d'un fait» qui, «avant le prononcé de l'arrêt, était
inconnu de la Cour et de la Partie qui demande la revision» — Nul besom
d'examiner st les autres conditions de recevabilité prévues a l’article 61 sont
remplies

 
8 DEMANDE EN REVISION (ARRÊT)

ARRÊT

Presents M GUILLAUME, président, M Sui, vice-président, MM Ranteva,
HERCZEGH, KOROMA, VERESHCHETIN, PARRA-ARANGUREN, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY, juges, MM  DIMITRHEVIC,
Maniou, juges ad hoc, M CouvREUR, greffier

En l'affaire de la demande en revision de l’arrêt du 11 juillet 1996,

entre

la République fédérale de Yougoslavie,
représentée par
M Tibor Varady, S JD (Harvard), conseiller juridique principal au muint-
stere fedéral des affaires étrangeres de la République fedérale de Yougo-

slavie, professeur de droit à ?Université d’Europe centrale de Budapest et
à l'Université Emory d’Atlanta,

comme agent,

M Vladimir Djenc, LLM (Michigan), conseiller aupres du ministre des
affaires étrangeres de la République federale de Yougoslavie,

comme coagent,

M Andreas Zimmermann, LL M (Harvard), professeur de droit à l’Univer-
sité de Kiel, directeur de l’Institut Walther-Schucking,

comme conseil et avocat,

M lan Brownlie, CBE,QC,FBA, membre de la Commission du droit
international, membre du barreau d'Angleterre, professeur émerite de
droit international public (chaire Chichele) à PUniversite d'Oxford,

comme conseiller,

M Dejan Ukropina, Attorney a Novi Sad,

M Robin Geiss, assistant à l’Institut Walther-Schucking de l'Université de
Kiel,

M Marko Micanovié, LL M (Université de New York),

M Siavolub Caric, conseiller à l'ambassade de la République fédérale de
Yougoslavie a La Haye,

M. Miodrag Panéeski, premier secrétaire à l'ambassade de la République
fédérale de Yougoslavie à La Haye,

comme assistants,
et

la Bosmie-Herzégovine,
representée par
M Sakib Sofîftié,
comme agent;
M Phon van den Biesen, van den Biesen Advocaten, Amsterdam,
comme agent adjoint,
9 DEMANDE EN REVISION (ARRÊT)

M Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
ancien président de la Commission du droit international,

comme conseil et avocat,

M Antome Ollrvier,
M Wim Muller,

comme conseils,

La Cour,

ainsi composee,
après delibéré en chambre du conseil,

rend l'arrêt suivant

1 Le 24 avril 2001, la République fédérale de Yougoslavie (ci-apres dénom-
mée la «RFY») a dépose au Greffe de la Cour une requête mtroductive d’ins-
tance datee du 23 avril 2001, dans laquelle, se réferant à l’article 61 du Statut de
la Cour, elle priait celle-c1 de reviser l'arrêt rendu le 11 juillet 1996 en l'affaire
relative a l’Application de la convention pour la prevention et la répression
du crime de genocide { Bosnie-Herzégovine c Yougoslavie), exceptions prelimi-
naires (CI J Recueil 1996 {II}, p 595)

2 Conformement au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement commumquee à la Bosnte-Herzegovine par le greffier et, confor-
mément au paragraphe 3 de cet article, tous les Etats admis à ester devant la
Cour ont été informés de la requête

3 Par lettres du 26 avril 2001, le greffier a avisé les Parties que la Cour avait
fixé au 30 septembre 2001 la date d'expiration du délai pour le dépôt par la
Bosme-Herzégovine des observations écrites sur ia recevabilité de la requête
visées au paragraphe 2 de l’article 99 du Règlement de la Cour

4 Conformement au paragraphe 1 de l’article 53 de son Règlement, la Cour,
après s'être renseignée auprès des Parties, a fait droit le 6 août 2001 à la
demande de la Republique de Croatie tendant à ce que lui soient communiqués
des exemplaires des pieces de procédure et documents annexés

5 Par lettre du 2 août 2001, l’agent de la Bosme-Herzegovine a prie la Cour
de reporter au 1° decembre 2001 la date d’expiration du délai pour le dépôt par
son gouvernement de ses observations ecrites Par lettre du 17 août 2001,
l’agent de la RFY a fait savoir à la Cour que son gouvernement ne voyait pas
d’objection a ce que ce délai soit ainsi prorogé Par lettres en date du 21 août
2001, le premier secrétaire chargé de l'information, greffier en exercice, a
informé les Parties que le président avait reporte au 3 décembre 2001 la date
d'expiration du délai pour le dépôt par la Bosnie-Herzégovine de ses observa-
tions écrites

6 Le 3 décembre 2001, dans le délai ainsi prorogé, la Bosnie-Herzegovine a
déposé au Greffe ses observations écrites sur la recevabilité de la requête de la
RFY

7 Par lettre du 26 décembre 2001, l'agent de la RFY, se référant au para-
graphe 3 de l’article 99 du Règlement, a prié la Cour de donner aux Parties la
possibilité de présenter une nouvelle fois leurs vues, par écrit, sur la recevabilité
de la requête Par lettre du 21 janvier 2002, l'agent de la Bosme-Herzégovine a
informe la Cour que son gouvernement n'etait pas favorable à un second tour
de procédure écrite

6
10 DEMANDE EN REVISION (ARRÊT)

Par une lettre datée du 1° mars 2002, le greffier a mformé les Parties que la
Cour avait estimé qu’un second tour de procédure ecrite n'etait pas nécessaire

8 La Cour ne comptant sur le siege aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lm confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
l'affaire la RFY a désigné M Voym Dmutryevé et la Bosnie-Herzegovine
M Sead Hodäié Par une lettre datée du 9 avril 2002 et reçue au Greffe le 6 mat
2002, M Hodäi a fait savoir à la Cour qu'il entendait demissionner de ses
fonctions, la Bosnie-Herzégovine a désigne M Ahmed Mahiou pour siéger a sa
place

9 Après s’être renseignée auprès des Parties, la Cour a decide, en application
du paragraphe 2 de l’article 53 du Règlement, de rendre accessibles au public, à
l'ouverture de la procédure orale, des exemplaires des observations ecrites de la
Bosnie-Herzégovine et des documents annexés auxdites observations

10 Des audiences publiques ont été tenues les 4, 5, 6 et 7 novembre 2002, au
cours desquelles ont été entendus en leurs plaidoiries et reponses

Pour la RFY Tibor Varady,
Vladimir Dyerié,
Andreas Zimmermann

Sakib Softié,
Phon van den Biesen,
Alain Pellet

11 Dans la requéte, les demandes ci-aprés ont éte formulees par la RFY

Pour la Bosnie-Herzégovine

SES SS

«Pour les motifs exposés ci-dessus, la République féderale de Yougo-
slavie prie la Cour de dire et juger

qu'il existe un fait nouveau de nature à appeler une revision de I’arrét
conformément aux dispositions de l’article 61 du Statut de la Cour
Le demandeur prie en outre respectueusement la Cour de surseoir à sta-

tuer sur le fond tant qu'elle ne se sera pas prononcee sur la presente
demande »

12 Dans ses observations écrites, la conclusion ci-après a été formulee par la
Bosme-Herzegovine*

«En considération de ce qui précède, le Gouvernement de la Bosmie-
Herzégovine prie la Cour de dire et juger que la requête en revision de
l'arrêt du 11 juillet 1996 introduite par la Republique fédérale de Yougo-
slavie le 23 avril 2001 n’est pas recevable »

13 Dans la procédure orale, les conclusions finales ci-apres ont été presen-
tées par les Parties

Au nom du Gouvernement de la RFY,
a l’audience du 6 novembre 2002

«Pour les motifs énoncés dans sa requéte du 23 avril 2001 et dans ses
plaidoiries lors de la procedure orale tenue du 4 au 7 novembre 2002, la
République fédérale de Yougoslavie prie respectueusement la Cour de dire
et juger
— qu'il y a eu découverte de faits de nature à donner ouverture a la revi-

sion de l’arrêt du 11 juillet 1996 conformément a l’article 61 du Statut
de la Cour, et
1] DEMANDE EN REVISION (ARRET}

— que la demande en revision de la République fédérale de Yougoslavie
est de ce fait recevable »

Au nom du Gouvernement de la Bosnie-Herzégovine,
à l'audience du 7 novembre 2002

«Au vu de l’ensemble des éléments exposés par les représentants de la
Bosme-Herzegovine lors des phases écrite et orale de cette affaire, la
Bosme-Herzegovine prie la Cour de dire et juger que la demande en
revision de l'arrêt du 11 juillet 1996 introduite par la Republique féderale
de Yougoslavie le 23 avril 2001 est irrecevable »

*
* *

14 Dans sa demande en revision de l’arrêt de 1996, la RFY invoque
l’article 61 du Statut, aux termes duquel

«1 La revision de l’arrêt ne peut être éventuellement demandée à
la Cour qu’en raison de la découverte d’un fait de nature à exercer
une influence decisive et qu, avant le prononcé de l'arrêt, était
inconnu de la Cour et de la partie qui demande la revision, sans qu’il
y ait, de sa part, faute à l’ignorer

2 La procédure de revision s’ouvre par un arrêt de la Cour cons-
tatant expressément l'existence du fait nouveau, li reconnaissant les
caractères qui donnent ouverture à la revision, et déclarant de ce
chef la demande recevable

3. La Cour peut subordonner l’ouverture de la procédure en revi-
sion à l'exécution préalable de l'arrêt

4 La demande en revision devra être formée au plus tard dans le
délai de six mois après la découverte du fait nouveau

5. Aucune demande de revision ne pourra être formée après l’expi-
ration d’un délai de dix ans à dater de l’arrêt »

15. Aux termes de l’article 61 du Statut, la procédure en revision
s'ouvre par un arrêt de la Cour déclarant la requête recevable pour les
motifs envisagés par le Statut, l’article 99 du Règlement de la Cour pré-
voit expressément une procédure sur le fond au cas où, dans son premier
arrêt, la Cour aurait déclaré la requête recevable

Le Statut et le Règlement de la Cour organisent amsi une «procédure
en deux temps» (Demande en revision et en interprétation de l'arrêt du
24 février 1982 en l'affaire du Plateau continental (Fumsie/Jamahuriya
arabe hbyenne) (Tunisie c Jamahiriya arabe libyenne), arrêt, CIJ
Recueil 1985, p 197, par 8) Dans un premier temps, la procedure rela-
tive a la demande en revision d’un arrêt de la Cour doit être «limitéfe] à
la question de sa recevabilité» (ibid, par 10).

16 La décision de la Cour doit donc, à ce stade, se limiter à la ques-
tion de savoir si la requête satisfait aux conditions prévues par le Statut
Selon l’article 61 du Statut, ces conditions sont les suivantes

a) la demande doit être fondée sur la «découverte» d’un «fait»,

8
 

 

 

12 DEMANDE EN REVISION (ARRÊT)

b) le fait dont la découverte est invoquée doit être «de nature à exercer
une influence décisive»,

c) ce fait doit, avant le prononcé de l’arrêt, avoir été inconnu de la Cour
et de la partie quit demande la revision,

d) il ne doit pas y avoir eu «faute» à ignorer le fait en question, et

e} la demande en revision doit avoir été «formée au plus tard dans le
délai de six mois après la découverte’ du fait nouveau» et avant l’expi-
ration d’un délai de dix ans à dater de l’arrêt

17 La Cour observe qu’une requête en revision ne peut être admmse
que si chacune des conditions prévues à l’article 61 est remplie S1 l’une
d’elles fait défaut, la requête doit être écartée

La Cour commencera par rechercher s'il existe en l’occurrence un
«fait» qui, bien qu’existant à la date du prononcé de son arrêt du
11 juillet 1996, était à ce moment ignoré tant de la RFY que de la Cour

* +

. 18 A cet égard, la RFY, dans sa requête en revision de l’arrêt de la
Cour du 11 juillet 1996, affirme ce qui suit

«Il est incontestable que l'admission de la RFY à l’Orgamsation
des Nations Unies le 1% novembre 2000 en tant que nouvel Etat
Membre constitue un fait nouveau Il est également possible de mon-
trer que ce fait nouveau est de nature à exercer une influence décisive
sur la question de la compétence de la Cour ratione personae a
Pégard de la RFY et telle est la thése du demandeur

L’admission de la RFY le 1° novembre 2000 en tant que nouveau
Membre a resolu les difficultés concernant son statut et 1l est désor-
mais patent que la RFY n’assurait pas la continuité de la personna-
hté juridique de la RFSY, n'était pas Membre de l’Organisation des
Nations Unies avant le 1° novembre 2000, et n’était pas un Etat par-
tie au Statut non plus qu’à la convention sur le génocide

L’adnussion de la RFY à l’Organisation des Nations Unies en
tant que nouveau Membre lève les ambiguités et Jette un nouvel
éclairage sur sa qualité de Membre de l’Orgamsation des Nations
Unies et de partie au Statut et à la convention sur le génocide »

La RFY affirme en outre que, sur la liste officielle étabhe le 8 décembre
2000, la « Yougoslavie» figure en tant que Membre admis depuis le
1% novembre 2000 et que «la note explicative indique clairement que
l'appellation désigne la RFY» Elle conclut qu’ail s’agit là d’un fait nou-
veau de nature a exercer une influence decisive, inconnu de la Cour et du
demandeur lors du prononcé de l'arrêt du 11 juillet 1996»

19 Dans ses plaidoiries, la RFY n’a pas mvoqué son admission à
POrganisation des Nations Unies en novembre 2000 comme étant le «fait
nouveau» décisif, au sens de l’article 61 du Statut, de nature 4 fonder sa
demande en revision de l’arrêt de 1996 Elle a soutenu que cette admus-

9

 

 
 

 

13 DEMANDE EN REVISION (ARRÊT)

sion «en qualité de nouveau Membre» ainsi que la lettre du conseiller
juridique du 8 décembre 2000 l’invitant, selon elle, «à procéder aux for-
mahtés requises pour adhérer aux traités auxquels l’ex-Yougoslavie était
partie» sont des

«événements qui ont révélé deux faits décisifs

1) la RFY n'était pas partie au Statut au moment de l'arrêt, et

2) la RFY ne demeurait pas hiée par l’article IX de la convention sur
le génocide en continuant d’assumer la personnalité juridique de
Pex-Y ougoslavie»

C’est sur ces deux «faits» que la RFY a en définitive fondé sa demande
en revision à l’audience

20. La RFY a également souligné à l’audience que ces «faits nouvel-
lement découverts» n’ont pas eu lieu après le prononcé de l’arrêt de 1996
A cet égard, elle affirme que «la RFY n’a jamais prétendu ni même consi-
déré que le fait nouvellement découvert aurait ou pourrait avoir un effet
retroactif»

21 La Bosnie-Herzégovine affirme pour sa part ce qui suit

«il n’y a pas de «fait nouveau» susceptible de «donner ouverture» a
la revision en application de l’article 61, paragraphe 2, du Statut de
la Cour m Padmuission de la Yougoslavie aux Nations Unies que
l'Etat requérant présente comme un fait de ce genre ou en tout cas
comme étant à l’origine d’un tel fait, m1 sa situation prétendument
nouvelle vis-à-vis de la convention sur le génocide ne constituent
de tels faits»

22 En résumé, la Bosme-Herzégovine soutient que ce que la RFY
appelle des «faits» sont «les conséquences d’un fait, qui n’est et ne
peut être que l'admission de la Yougoslavie aux Nations Unies, en
2000» Elle affirme qu'aux termes de «l’article 61 du Statut de la Cour
le fait doit, «avant le prononcé de l’arrêt, [avoir été] imconnu de la Cour
et de la partie qui demande la revision »» et que «ceci imphque que le
fait en question ait effectivement existé «avant le prononcé de l’arrét»»
Selon la Bosme-Herzégovine, la RFY «voit dans son propre changement
de position (et dans ses conséquences) un fait nouveau» Elle en conclut
que ce ««fait nouveau» est postérieur à l’arrêt dont la revision est
demandée» La Bosme-Herzégovine observe que le fait nouveau dont
l'existence est alléguée ne saurait avoir «aucun effet rétroactif ou rétro-
spectif»

23 La Bosnie-Herzégovine ajoute que la RFY se fonde simplement
sur une « «perception» nouvelle des faits de 1993 à la lumière de ceux qui
se sont produits en 2009 et 2001 ». La Bosme-Herzégovine soutient qu’une
«perception» n'est pas un fait et qu’«en toute hypothèse la «perception»
de la nouvelle situation de la Yougoslavie vis-a-vis des Nations Unies

10

 
 

 

14 DEMANDE EN REVISION (ARRÊT)

d’une part, [et] de la convention [sur le génocide] de 1948 d’autre part,
serait, de toute manière, postérieure à l’arrêt dont la revision est deman-
dée»

+ +

24 Avant de passer à l'examen des «faits» sur lesquels la RFY s’est
appuyée dans ses plaidoiries aux fins de justifier la revision de l’arrêt de
1996, la Cour commencera par rappeler les circonstances de la présente
affaire, en vue de replacer les prétentions de la RFY dans leur contexte

*

25, Au debut des années quatre-vingt-dix, la RFSY, constituée de la
Bosme-Herzégovine, de la Croate, de la Macédoine, du Monténégro, de
la Serbie et de la Slovénie, commença à se désintégrer Le 25 juin 1991, la
Croatie et la Slovénie déclarérent l’une et l’autre leur mdépendance, sui-
vies par la Macédome le 17 septembre 1991 et par la Bosnie-Herzegovine
le 6 mars 1992 Le 22 mai 1992, la Bosme-Herzégovine, la Croatie et la
Slovéme furent admises en qualité de Membres de l'Orgamsation des
Nations Unies Il en fut de même le 8 avril 1993 pour l’ex-République
yougoslave de Macédoine

26 Le 27 avril 1992, les « participants à la session commune de l’Assem-
blée de la République fédérative socialiste de Yougoslavie, de l’Assem-
blee nationale de la République de Serbie et de l’Assemblée de la Répu-
blique du Monténégro» adoptèrent une déclaration, dont les passages les
plus pertinents en l’espèce sont les suivants

«Les représentants du peuple de la République de Serbie et de la
République du Monténégro,

Exprimant la volonté des citoyens de leurs republiques respectives
de demeurer au sem de Etat commun de Yougoslavie,

Souhaitent exprimer [dans la présente déclaration] leurs vues sur
les objectifs fondamentaux, immédiats et à long terme de la politique
de leur Etat commun, ainsi que sur ses relations avec les anciennes
républiques yougoslaves.

1 La République fédérale de Yougoslavie, assurant la continuité
de l'Etat et de la personnalité juridique et pohtique internationale de
la Republique fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l'échelon international,

Restant liée par toutes ses obligations vis-à-vis des organisations
et institutions internationales auxquelles elle appartient » (Nations
Unies, doc A/46/915, annexe IT }

1]

 

le
15

DEMANDE EN REVISION (ARRÊT)

27 Dans une note officielle de la mission permanente de la Yougosla-

vie auprès de l'Organisation des Nations Umies, datée du même jour et
adressee au Secretaire général des Nations Unies, il fut notamment 1nd1-
qué que

«L'Assemblée de la République fédérative socialiste de Yougosla-
vie, à la session qu'elle a tenue le 27 avril 1992, a promulgué la Cons-
titution de la République fédérale de Yougoslavie Aux termes de la
Constitution, et compte tenu de la continuité de la personnalité de la
Yougoslavie et des décisions légitimes qu'ont prises la Serbie et le
Monténégro de contmuer à vivre ensemble en Yougoslavie, la Répu-
blique fédérative socialiste de Yougoslavie devient la République
fédérale de Yougoslavie, composée de la République de Serbie et de
la République du Monténégro

Dans le strict respect de la continuité de la personnalité mterna-
tionale de la Yougoslavie, la République fédérale de Yougoslavie
continuera à exercer tous les droits conférés à la République fédéra-
tive socialiste de Yougoslavie et à s'acquitter de toutes les obhga-
tions assumees par cette dermère dans les relations mternationales, y
compris en ce qui Concerne son appartenance à toutes les organisa-
tions internationales et sa participation à tous les traités mternatio-
naux que la Yougoslavie a ratifiés ou auxquels elle a adhéré.»
(Nations Unies, doc A/46/915, annexe I)

28 Le 19 septembre 1992, le Conseil de sécurité adopta la résolution

777 (1992), qui se lit comme suit

12

«Le Conseil de sécurité,

Réaffirmant sa résolution 713 (1991) du 25 septembre 1991 et
toutes les résolutions consécutives pertinentes,

Considérant que l'Etat antérieurement connu comme la Répu-
blique fédérative socialiste de Yougoslavie a cessé d'exister,

Rappelant en particulier sa résolution 757 qui note que «l’affirma-
tion de la République fédérative de Yougoslavie (Serbie et Monté-
négro), selon laquelle elle assure automatiquement la continuité de
l’ancienne République fédérative socialiste de Yougoslavie comme
Membre de l'Organisation des Nations Unies n’a pas été générale-
ment acceptée»,

| Considére que la République fédérative de Yougoslavie (Serbie
et Monténégro) ne peut pas assurer automatiquement la continuité
de la qualité de Membre de l’ancienne République fédérative socia-
liste de Yougoslavie aux Nations Unies et par conséquent recom-
mande à l'Assemblée générale de décider que la République fédéra-
tive de Yougoslavie (Serbie et Monténégro) devrait présenter une
demande d'adhésion aux Nations Unies et qu’elle ne participera pas
aux travaux de l’Assemblée générale

2 Décide de reconsidérer la question avant la fin de la partie prin-
16 DEMANDE EN REVISION (ARRÊT)

cipale de la quarante-septième session de l’Assemblée générale »
(Nations Unes, doc S/RES/777 )

29 Le 22 septembre 1992, l’Assemblée générale adopta sa résolu-
tion 47/1, disposant notamment que

«L'Assemblée générale,

Ayant reçu la recommandation du Conseil de sécurité, en date du
19 septembre 1992, selon laquelle la République fédérative de You-
goslavie (Serbie et Monténégro) devrait présenter une demande
d'admission à l'Organisation des Nations Unies et ne participera pas
aux travaux de l’Assemblée générale,

1 Considére que la République fédérative de Yougoslavie (Serbie
et Monténegro) ne peut pas assumer automatiquement la [continuité
de la] qualité de Membre de l'Organisation des Nations Unies à la
place de l’ancienne République fédérative socialiste de Yougoslavie
et, par conséquent, décide que la République fédérative de Yougo-
slavie (Serbie et Monténégro) devrait présenter une demande
d'admission à [’Organisation et qu’elle ne participera pas aux tra-
vaux de l’Assemblée générale,

2 Prend acte de l'intention du Conseil de sécurité de reconsidérer
la question avant la fin de la partie principale de la quarante-
septième session de l’Assemblée générale » (Nations Unies, doc A/
RES/47/1 )

30 Le 25 septembre 1992, ies représentants permanents de la Bosnie-
Herzégovine et de la Croatie adressèrent une lettre au Secrétaire général,
dans laquelle, se référant à la résolution 777 (1992) du Conseil de securité
et à la résolution 47/1 de l'Assemblée générale, ils exprimaient le point de
vue commun suivant «il est actuellement incontestable que la Repu-
blique fédérative socialiste de Yougoslavie n’est plus membre de l'Organi-
sation des Nations Unies D’autre part, 1l est clair que la République fedé-
rative de Yougoslavie n’est pas encore membre » Ils estimaient en
conclusion que «le drapeau flottant en face de l’'Orgamsation des Nations
Umes et la plaque portant le nom « Yougoslavie» ne représent[aient] plus
nen ou plus personne» et priaient le Secrétaire genéral de «bien vouloir
fleur] donner une explication Juridique au sujet des questions soulevées
plus haut» (Nations Unies, doc A/47/474).

31 En réponse, le secrétaire général adjoint, conseiller Juridique de
l'Organisation, adressa le 29 septembre 1992 une lettre aux représentants
permanents de la Bosnie-Herzégovine et de la Croatie, dans laquelle 1l
indiquait que «la position réflécme du Secrétanat de [’Organisation des
Nations Unies en ce qui concerne les conséquences pratiques de l’adop-
tion par l’Assemblée générale de la résolution 47/1» était la suivante:

«S1 l'Assemblée générale a déclaré sans équivoque que la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) ne pouvait
pas assurer automatiquement la continuité de la qualité de Membre

13
17 DEMANDE EN REVISION (ARRÊT)

de l’ancienne République fédérative socialiste de Yougoslavie à
l'Organisation des Nations Unies et que la République fédérative de
Yougoslavie (Serbie et Monténégro) devrait présenter une demande
d'admission à l'Orgamsation, l’unique conséquence pratique de cette
résolution est que la République fédérative de Yougoslavie (Serbie et
Monténégro) ne participera pas aux travaux de l’Assemblée géné-
rale. Il est donc clair que les représentants de la République fédéra-
tive de Yougoslavie (Serbie et Monténégro) ne peuvent plus partici-
per aux travaux de l’Assemblée générale et de ses organes subsidiaires,
mi aux conférences et réunions organisées par celle-ci

D'un autre côté, la résolution ne met pas fin à l'appartenance de la
Yougoslavie à Organisation et ne la suspend pas En conséquence,
le siège et la plaque portant le nom de la Yougoslavie subsistent, mais
dans les organes de l’Assemblée les représentants de la République
fédérale de la Yougoslavie (Serbie et Monténégro} ne peuvent occu-
per la place réservée à la «Yougoslavie» La mussion de la Yougo-
slavie auprès du Siège de l’Organisation des Nations Unies amsi que
les bureaux occupés par celle-c1 peuvent poursuivre leurs activités, 1s
peuvent recevoir et distribuer des documents Au Siège, le Secrétariat
continuera de hisser le drapeau de l’ancienne Yougoslavie, car c’est le
dermer drapeau que le Secrétariat ait connu La résolution n’enléve
pas à la Yougoslavie le droit de participer aux travaux des organes
autres que ceux de l’Assemblée L’admussion à l’Orgamsation des
Nations Umes d’une nouvelle Yougoslavie, en vertu de l’article 4 de
la Charte, mettra fin à la situation créée par la résolution 47/1 »
(Nations Unies, doc A/47/485, les italiques sont dans l’onginal )

32 Le 29 avril 1993, l'Assemblée génerale, suivant la recommandation
figurant dans la résolution 821 (1993) du Conseil de sécurité (formulée en
des termes similaires à ceux de la résolution 777 (1992) du Conseil de
sécurité), adopta la résolution 47/229, dans laquelle elle décida que «la
République fedérative de Yougoslavie (Serbie et Monténégro) ne partici-
pera[it] pas aux travaux du Conseil économique et social»

*

33 La Cour rappelle que, entre l’adoption de la résolution 47/1 de
l'Assemblée générale, le 22 septembre 1992, et l’'admission de la RFY à
lOrgamsation des Nations Unies, le 1° novembre 2000, la situation juri-
dique de la RFY était complexe, comme le montrent les exemples su-
vants.

34 Par une résolution en date du 20 décembre 1993 relative a la situa-
tion en Bosme-Herzégovine, l’Assemblée générale réaffirma sa résolu-
tion 47/1 du 22 septembre 1992 et demanda instamment «aux Etats
Membres et au Secrétariat, dans l’esprit de ladite résolution, de mettre fin
à la participation de fait de la République fédérative de Yougoslavie (Ser-
bie et Monténégro) aux travaux de l’Organisation» (Nations Unies,
doc A/RES/48/88, par 19)

14
18 DEMANDE EN REVISION (ARRÊT)

35 Durant cette periode, s’appuyant sur Jes termes de la résolution 777
(1992) du Conseil de sécurité et de la résolution 47/1 de l’Assemblée géné-
rale, la Bosme-Herzégovine, la Croate, l’ex-République yougoslave de
Macédoine et la Slovénie s’opposérent systématiquement à l’affirmation
de la RFY selon laquelle celle-c1 assurait la continuité de l’Etat et de la
personnahté juridique et politique mternationale de l’ex-RFSY Elles
refusèrent en particulier que la RFY puisse être considérée comme
Membre de l’Orgamsation des Nations Unies et partie aux traités multi-
lateraux auxquels avait été partie l’ex-Yougoslavie

36 C’est dans ce contexte que, à la suite d’une proposition faite par le
représentant de la Bosnie-Herzégovine aux 18° et 19° séances des Etats
parties au pacte international relatif aux droits civils et politiques, et à la
suite d’un vote sur cette proposition, la RFY fut exclue de la participa-
tion aux travaux de la réumon (Nations Unies, doc. CCPR/SP/SR 18,
p 3, Nations Unies, doc CCPR/SP/SR 19, p 8) Toutefois, lors de la
18° séance, tenue le 16 mars 1994, le représentant de la Belgique, prenant
la parole pour une explication de vote au nom des Etats membres de
l'Union européenne parties à cet instrument, et recevant l'appui du repré-
sentant de l’Australie et de la représentante de l'Islande — cette dernière
s'exprimant au nom des pays nordiques —, «dit que le vote des déléga-
tions concernees ne [pouvait] préjuger de leur position en ce qui concerne
le statut de la République fédérative de Yougoslavie (Serbie et Monténé-
gro) vis-à-vis du pacte ou des autres obligations internationales de l’ex-
République fédérative socialiste de Yougoslavie» Ces délégations étaient
«d'avis que la République fédérative de Yougoslavie (Serbie et Monté-
négro) [devait] respecter les obligations résultant du pacte» (Nations
Unies, doc CCPR/SP/SR 18)

37 En réponse à ces protestations, la RFY, estimant qu’elle assurait la
continuite de la personnalite Juridique internationale de l’ex-Yougoslavie,
affirma constamment le point de vue selon lequel son appartenance à
l'Organisation des Nations Unies et sa qualité d'Etat partie à des traités
internationaux n’avaient pas été affectées par l'adoption de la résolu-
tion 777 (1992) du Conseil de sécurité et de la résolution 47/1 de l’Assem-
blée générale

38 Selon l'édition anglaise du «Précis de la pratique du Secrétaire
géneral en tant que dépositaire de traités multilatéraux», préparée par la
section des traités du bureau des affaires juridiques et publiée au début de
1996,

«89 Un problème spécial a surgi lors de l’adoption de la résolu-
tion 47/1 de l’Assemblée générale en date du 22 septembre 1992 par
laquelle l’Assemblée a considéré que la République fédérative de
Yougoslavie (Serbie et Monténégro) ne pouvait pas assumer auto-
matiquement la qualité de Membre de l’Organisation des Nations
Unies et a par conséquent décidé que la République fedérative de
Yougoslavie (Serbie et Monténégro) devrait présenter une demande
d'admission à Organisation et qu’elle ne participerait pas aux tra-

15
19 DEMANDE EN REVISION (ARRÊT)

vaux de l’Assemblée générale, les dispositions de cette résolution ont
été interprétées par le Secrétariat comme s'appliquant également aux
organes subsidiaires de l’Assemblée générale et aux conférences et
réunions convoquées par elle et la République fédérative de Yougo-
slavie (Serbie et Monténegro) n’a donc pas eté mvitée à participer
aux conférences convoquées par l’Assemblée (par exemple la confé-
rence mondiale sur les droits de l’homme) Mais le droit de la Répu-
blique fédérative de Yougoslavie (Serbie et Monténégro) de devenir
partie à des traités, parnm lesquels ceux déposés auprès du Secrétaire
general, n’était pas affecté

297 En l'absence de dispositions précisant les conditions de la
succession ou restreignant d’une autre manière la possibilité de suc-
ceder, le Secretaire général suit les clauses de participation des traités
ainsi que les principes généraux régissant la participation des Etats
(voir chap V) L'indépendance du nouvel Etat successeur, qui exerce
désormais la souveraineté sur son territoire, est naturellement sans
effet quant aux droits et obligations d’origme conventionnelle de
l'Etat prédécesseur se rapportant à ce qui lui reste de son territoire
Ainsi, après la séparation de parties du territoire de l'Umon des
Républiques sociahstes soviétiques (qui ont acquis le statut d'Etats
indépendants), l’Union des Républiques socialistes soviétiques a
continué (sous le nom de Fédération de Russie} à exister en tant
qu’Etat prédécesseur, et tous ces droits et obligations d’origine
conventionnelle sont demeurés valables à l’égard de son territoire Il
en va de même de la Republique fédérative de Yougoslavie (Serbie et
Monténégro), qui demeure l'Etat prédécesseur après séparation de
parties du terntoire de l’ex-Yougoslavie. La resolution 47/1 de
l’Assemblée générale en date du 22 septembre 1992, aux termes de
laquelle la République fédérative de Yougoslavie ne pouvait pas
assumer automatiquement la continuité de la qualité de Membre de
l'Organisation des Nations Unies de l’ex-Yougoslavie (voir para-
graphe 89 ci-dessus), fut adoptée dans le cadre de l'Organisation des
Nations Unies et dans le contexte de la Charte de l’Orgamsation des
Nations Unies, et non pour indiquer que la République fédérative de
Yougoslavie ne devait pas être considérée comme un Etat prédéces-
seur » {Traduction par le Greffe de l'édition anglaise du document
des Nations Unies STILEGI8 ]

39 Par la suite, le Secrétariat publia une série d’errata à l’édition
anglaise du «Précis de la pratique du Secrétaire général» C’est ainsi que,
dans cette édition, la dernière phrase du paragraphe 89 fut remplacée par
la phrase suivante

«Mais le droit de la République fédérative de Yougoslavie (Serbie
et Monténégro) de devenir partie aux traités déposés auprès du
Secrétaire général n’est pas affecté, sauf décision prise par un organe
compétent représentant la communauté internationale des Etats dans

16
20 DEMANDE EN REVISION (ARRÊT)

son ensemble ou par un organe de traité compétent à l'égard d’un
traité ou d’un accord particulier » (Voir Nations Unies, doc ST/
LEG/8 )

Quant au paragraphe 297 de l'édition anglaise du précis, en réponse aux
objections soulevées par un certain nombre d’Etats (voir Nations Unies
doc A/50/190-S/1996/231, A/51/95- S/1996/251, A/50/928-S/1996/263, A/50/
930-S/1996/260), le Secrétariat y supprima toute référence à la RFY et
en modifia le texte comme suit

«En l'absence de dispositions précisant les conditions de la succes-
sion ou restreignant d’une autre mamière la possibilité de succéder, le
Secrétaire général suit les clauses de participation des traités ainsi
que les principes généraux régissant la participation des Etats (voir
chap V) L'indépendance du nouvel Etat successeur, qui exerce
désormais la souveraineté sur son territoire, est naturellement sans
effet sur les droits et obligations d’origine conventionnelle de l'Etat
prédécesseur se rapportant à ce qui lui reste de son territoire Ainsi,
après la séparation de parties du ternitorre de l'Union des Répu-
bliques socialistes soviétiques (qui ont acquis le statut d'Etats mdé-
pendants), la Fédération de Russie a conservé tous les droits et obliga-
tions d’origine conventionnelle de l'Etat prédécesseur » (Voir
Nations Unies, doc, ST/LEG/8.)

Les modifications mdiquées dans la série d’errata susméntionnée, y
compris celles afférentes aux paragraphes 89 et 297, furent directement
incorporées dans l'édition française du précis, publiée en 1997 (Nations
Unies, doc ST/LEG/8)

40 L’accord-cadre général pour la paix en Bosme-Herzégovine fut
paraphé a Dayton (Ohio) le 21 novembre 1995 et signé par les Parties 4
Paris le 14 décembre 1995 Aux termes de cet accord, la RFY et la Bos-
nie-Herzégovine convenaient de «se reconnalitre] l’une l’autre comme
Etats independants souverains à l’intérieur de leurs frontières internatio-
nales» et d’apphquer «entièrement les dispositions relatives aux droits de
l’homme énoncées au titre premuer de l’annexe 6» de l’accord Cette
annexe, intitulee «Accord relatif aux droits de l’homme», contenait en
appendice une liste de traités, dont la convention sur le génocide (Nations
Unes, doc A/50/790-S/1995/999)

41 La RFY deposa par la suite auprès du Secrétaire général une
déclaration, datée du 25 avril 1999, reconnaissant la juridiction obliga-
toire de la Cour internationale de Justice Le 30 avril 1999, le Secrétaire
général émit une notification en tant que dépositaire, informant les Etats
Membres que «l’action susmentionnée a[vait] été effectuée le 26 avril
1999» (C N 311 1999 TREATIES-1)

42 Le 27 mai 1999, dans une lettre adressée au Secrétaire général, les
représentants permanents de la Bosme-Herzégovine, de la Croatie, de la
Slovéme et de l’ex-République yougoslave de Macédoine mirent en cause
la validite du depôt, par la RFY, de la déclaration reconnaissant la juri-

17
21

DEMANDE EN REVISION (ARRÊT)

diction obligatoire de la Cour internationale de Justice (Nations Unies,
doc A/53/992)

43 Le 3 juin 1999, les représentants permanents de la Bosnie-Herzé-

govine, de la Croatie, de la Slovémie et de l’ex-République yougoslave de
Macédoine adressèrent une lettre au président du Conseil de sécurité,
dans laquelle ils indiquaient ce qui suit

«Nous souhaitons que la présente lettre soit considérée comme
l'expression d’une objection permanente à l’allégation sans fonde-
ment de la République fédérale de Yougoslavie (Serbie et Monténé-
gro), allégation rejetée aussi par la communauté internationale, selon
laquelle elle constitue le continuateur de notre prédécesseur commun
et Jouit à ce titre du statut de celui-ci dans les institutions mterna-
tionales et à l'égard des traités » {Traduction par le Greffe du docu-
ment des Nations Unies S11999/639 ]

44 Dans la publication des Nations Unies intitulée «Traités multila-

téraux déposés auprés du Secrétaire général; état au 31 décembre 2001»,
la situation au cours de la période suivant l’adoption de la résolution 777
(1992} du Conseil de sécurité du 19 septembre 1992 est ainsi décrite

18

«La résolution 47/1 de l’Assemblée générale ne traitait pas spéci-
fiquement de la question du statut de l’ex-Yougoslavie m de celui de
la Yougoslavie à l'égard des traités multilatéraux déposés auprès du
Secrétaire géneral A ce sujet, le conseiller juridique a été d’avis que
le Secrétaire général, en sa qualité de dépositaire, n’était en mesure
mi de rejeter, ni de ne pas tenir compte de la revendication de la You-
goslavie selon laquelle celle-c1 assurait la continuite de la personna-
hté juridique de l’ex-Yougoslavie, en l'absence d'une décision
contraire prise soit par un organe compétent de Organisation des
Nations Unies le guidant dans l’exercice de ses fonctions de déposi-
taire, soit par un organe compétent créé par traité, soit par les Etats
contractants à un traité le guidant dans l’exercice de ses fonctions de
dépositaire en ce qui concerne ce traité particulier, soit par un
organe compétent représentatif de la communauté internationale des
Etats dans son ensemble au sujet de la question générale de la conti-
nuité et de la non-contmuité de la qualité d'Etat suscitée par la
revendication de la Yougoslavie

Comme suite à la revendication de la Yougoslavie selon laquelle la
Yougoslavie assure la continuité de la personnalité juridique inter-
nationale de l’ex-Yougoslavie, le Secrétaire général, en sa qualité de
dépositaire, a continué d’inclure les formalités effectuées par l’ex-
Yougoslavie dans les listes qui figurent dans la présente publication,
employant à cette fin le nom abrégé de « Yougoslavie», utilisé à
l’époque pour désigner l’ex-Yougoslavie. Entre le 27 avril 1992 et le
1° novembre 2000, la Yougoslavie a effectué de nombreuses forma-
lités se rapportant à des traités déposés auprès du Secrétaire général.
 

 

22 DEMANDE EN REVISION (ARRÊT)

Comme suite à la revendication de la Yougoslavie selon laquelle la
Yougoslavie assure la continuité de la personnalité juridique inter-
nationale de l’ex-Yougoslavie, ces formalités ont également été 1n-
cluses dans les listes au regard de la désignation « Yougoslavie». En
conséquence, le Secrétaire général, en sa qualité de dépositaire, n’a
fait aucune différence dans la présente publication entre les formali-
tés effectuées par l’ex-Yougoslavie et les formalités effectuées par la
Yougoslavie, les deux catégories de formalités apparaissant dans les
hstes au regard de la désignation « Yougoslavie» » (Nations Unies,
doc ST/LEG/SER E/20.)

*

45 La Cour reléve qu’a cette description de la situation particuliére de
la RFY entre septembre 1992 et novembre 2000 1l convient d’ajouter un
certain nombre de précisions concernant les contributions au budget des
Nations Unies et les quotes-parts correspondantes fixées pour la RFY
pour cette même période Dans la résolution 43/223 de l’Assemblée géné-
rale du 21 décembre 1988 («Barème des quotes-parts pour la répartition
des dépenses de l’Orgamsation des Nations Unies»), la quote-part de la
RFSY pour 1989, 1990 et 1991 fut fixée à 0,46% Pour 1992, 1993 et
1994, sa quote-part fut fixée en 1991 à 0,42% (résolution 46/221 de
FAssemblée générale du 21 décembre 1991)

46 Le 23 decembre 1992, l’Assemblée générale, sur recommandation
de la Cmquième Commission, décida d’adopter les recommandations du
comité des contributions concernant les quotes-parts des Etats Membres
telles qu'elles figuraient aux paragraphes 51 à 64 du rapport de ce comité
(Nations Umes, doc A/47/11) Le paragraphe 63 du rapport proposait de
fixer à 0,04%, 0,13% et 0,09% les quotes-parts respectives de la Bosnie-
Herzegovine, de la Croatie et de la Slovéme pour 1993 et 1994 II était par
ailleurs précisé que, «pour 1992, ces Etats devraient payer sept douzièmes
de leur quote-part et [que] leurs contributions seraient déduites de celle de
la Yougoslavie» (par 64 du rapport) Par sa résolution 48/223 du
23 décembre 1993, l'Assemblée génerale décida de fixer à 0,02 % la quote-
part de l’ex-Republique yougoslave de Macédoine, admise à l’Organisa-
tion des Nations Unies en 1993, précisant que, pour cette même annee
1993, la quote-part en question devrait être déduite de celle de la RFY
L'Assemblée générale décida également que la quote-part de l’ex-
République yougoslave de Macédoine serait déduite de celle de la RFY
pour 1994

47 En conséquence des décisions précitées concernant les quotes-parts
pour la Bosme-Herzégovine, la Croatie, la Slovéme et l’ex-Répubhique
yougoslave de Macédoine, les quotes-parts pour le calcul des contribu-
tions de la RFY au budget ordinaire de l'Organisation des Nations Unies
pour les années 1995, 1996 et 1997 furent fixées à 0,11%, 0,1025% et
0,10% respectivement (résolution 49/19 B de l’Assemblée générale du
23 décembre 1994) Par la résolution 52/15 A de l’Assemblée générale, la

19

 
 

23 DEMANDE EN REVISION (ARRÊT)

quote-part de la RFY pour les années 1998, 1999 et 2000 fut fixée à
0,060%, 0,034% et 0,026% respectivement

48 Le 23 décembre 2060, l’Assemblée générale, par sa résolution
55/5 E, «décid[a] que la quote-part de la Répubhque fédérale de Yougo-
slavie, qui afvait] été admuse à l'Organisation le 1°’ novembre 2000, seralit]
égale à 0,026 p 100 pour l’année 2000» La résolution précisait que cette
quote-part serait comptabilisée en tant que «recettes diverses conformé-
ment à l’alinéa c) de l’article 5 2 du règlement financier de l’Organisation
des Nations Unies», disposition visant les «contributions dues par les
nouveaux Etats Membres»

*

49 A la suite des élections tenues le 24 septembre 2000, M Koëtumica
fut élu president de la RFY Le 27 octobre 2000, le président Koëtunica
adressa au Secretaire général une lettre demandant l’admisston de la
RFY en tant que Membre de l'Orgamsation des Nations Unies, dans les
termes suivants

«Après l’évolution démocratique fondamentale qui s’est produite
en République fédérale de Yougoslavie, j'ai l'honneur, en ma qualité
de président, de demander l'admission de la République fédérale
de Yougoslavie à l'Organisation des Nations Unies, comme suite à
la résolution 777 (1992) du Conseil de sécurité » (Nations Unies,
doc A/55/528-S/2000/1043 )

50 Le 31 octobre 2000, le Conseil de sécurité (suivant en cela les
recommandations formulées dans le rapport du comité d’admission de
nouveaux Membres concernant la demande d’admission a |’Organisation
des Nations Unies de la RFY) «recommand{aj à l’Assemblée générale
d’admettre la République fédérale de Yougoslavie en qualité de Membre
de Organisation des Nations Unies» (Nations Unies, doc S/RES/1326)
Le 1° novembre 2000, l’Assemblée générale adopta la résolution 55/12,
qui se lit comme suit

«L'Assemblée générale,

Ayant examiné la recommandation du Conseil de sécurite, en date
du 31 octobre 2000, tendant à ce que la République fédérale de You-
goslavie soit admise à l'Organisation des Nations Unies,

Ayant examiné la demande d'admission présentée par la Répu-
bhque fédérale de Yougoslavie,

Décide d'admettre la République fédérale de Yougoslavie à l’Orga-
sation des Nations Umes.»

L’admission de la RFY le 1% novembre 2000 comme Membre de l’Orga-
nisation des Nations Unies a mus fin à [a situation sui generis de la You-
goslavie au sem de ’Orgamsation Le president de l’Assemblée générale
souhaita, au nom de l’Assemblée, «la bienvenue à la République fédérale

20

 

 
24 DEMANDE EN REVISION (ARRÊT)

de Yougoslavie en tant que Membre à part entière de l'Organisation des
Nations Unies» D’autres orateurs ont mis l'accent sur le fait que la RFY
était entree dans la famille des Nations Unies sur un pied d'égalité avec
les autres Républiques de l’ex-RFSY, Pour sa part, le représentant de la
France, qui avait présenté le projet de résolution, indiqua notamment
qu’«une parenthèse de huit ans [allait] pouvoir se refermer» (voir Nations
Unies, doc A/55 PV 48, p 29-37)

51 Le 8 décembre 2000, le secrétaire général adjoint, conseiller juri-
dique de Organisation, adressa une lettre au mimstre des affaires étran-
gères de la RFY, dont les passages pertinents sont les suivants

«A la suite de [l'admission de la République fédérale de Yougo-
slavie à l'Organisation des Nations Unies le 1 novembre 2000}, il a
été procédé a un examen des traités multilatéraux déposés auprés du
Secretaire general au sujet d’un grand nombre desquels l’ancienne
République fédérative sociahste de Yougoslavie (RFSY) et la Répu-
blique fédérale de Yougoslavie (RFY) ont accomph diverses forma-
lités conventionnelles

De Vavis du conseiller juridique, la République fédérale de You-
goslavie devrait maintenant accomplir les formalités convention-
nelles, s°1] y a lieu, si elle entend faire valoir les droits et assumer les
obligations qui lu reviennent, en qualité d'Etat successeur, au titre
des traités en cause » (Lettre du conseiller juridique de ’Organisa-
tion des Nations Umes (requête de la Yougoslavie, annexe 27) )
{Traduction du Greffe. ]

52 Au début du mois de mars 2001, une notification d'adhésion à la
convention pour la prévention et Ja répression du crime de génocide fut
deposee aupres du Secretaire general de l'Organisation des Nations Unies
parla RFY Cette notification, datée du 6 mars 2001, était ainsi libellée

« Considérant que la République fédérale de Yougoslavie avait fait
savoir, par une déclaration en date du 27 avril 1992, que «la Répu-
blique fédérative de Yougoslavie, assurant la continuité de l'Etat et
de la personnalité juridique et politique internationale de la Répu-
blique féderative socialiste de Yougoslavie, respectera strictement
tous les engagements que la République fédérative socialiste de You-
goslavie a pris à l’échelon international»,

Considérant qu’en prétendant assurer cette continuité la Répu-
blique fédérale de Yougoslavie pensait également assurer la conti-
nuité en qualité de Membre de l'Orgamsation des Nations Unies
de la République fédérative socialiste de Yougoslavie,

Considérant que, par la suite, cette prétention et ce postulat concer-
nant la continuité n’ont été acceptés m par l'Organisation des Nations
Unes, ni par les autres Etats successeurs de la République fédérative
sociahste de Yougoslavie, et qu'ils étaient de ce fait dépourvus
d'effets,

Considérant en outre que la situation a finalement été clarifiée le

21
25 DEMANDE EN REVISION (ARRÊT)

1* novembre 2000, lorsque la République fedérale de Yougoslavie a
été admise comme nouvel Etat Membre de l’Orgamsation des
Nations Unies,

Marntenant qu'il est établi que la République fedérale de Yougo-
slavie n’a succédé m le 27 avril 1992 m1 à aucune autre date ultérieure
à la Répubiique fédérative socialiste de Yougoslavie en sa qualité de
partie à la convention pour la prévention et la répression du crime de
génocide et dans ses droits et obligations découlant de cette conven-
tion en postulant qu’elle aurait continue d’être Membre de l’Organi-
sation des Nations Unies et qu'elle aurait assuré la continuité de
l'Etat et de la personnalité juridique et politique internationale de la
République fédérative socialiste de Yougoslavie,

En conséquence, je présente au nom du Gouvernement de la
République fédérale de Yougoslavie cette notification d’adhésion à
la convention pour la prévention et la répression du crime de géno-
cide, en application de l’article XI de ladite convention et avec la
réserve suivante à son article IX «La République fédérale de You-
goslavie ne se considère pas liée par l’article IX de la convention
pour la prévention et la répression du crime de génocide, c’est pour-
quoi, pour qu'un différend auquel la République fédérale de You-
goslavie est partie puisse être valablement soumis à la Cour imterna-
tionale de Justice en vertu dudit article, son consentement spécifique
et exprès est nécessaire dans chaque cas »» / Traduction du Greffe ]

Le 15 mars 2001, le Secrétaire général, agissant en sa capacité de dépo-
sitaire, émit une notification dépositaire (C N 164 2001 TREATIES-1),
dans laquelle 1l etait indique que l’adhesion de la RFY a la convention de
1948 pour la prévention et la répression du crime de génocide avait «été
effectuée le 12 mars 2001» et que la convention «entrera[it] en vigueur
pour la RFY le 10 juin 2001».

53 Le Gouvernement de la Croatie, le 18 mai 2001, et la Présidence de
la Bosmie-Herzegovine, le 27 décembre 2001, firent objection au dépôt de
instrument d'adhésion par la RFY en mvoquant le fait que cette der-
nière, en tant que l’un des Etats successeurs de l’ex-RFSY, était déjà hée
par la convention sur le génocide Les deux Etats objectèrent également à
la réserve de la RFY A cet égard, la Croatie affirma que cette réserve
etait «incompatible avec l’objet et le but de la convention», la Bosnie-
Herzégovine affirmant qu’elle avait été formulée «plusieurs années après
le 27 avril 1992, date à laquelle la République fédérale de Yougoslavie
[était] devenue liée par l'intégralité des dispositions de la convention» Le
2 avril 2002, le Gouvernement suédois informa le Secretaire général qu’il
considerait la RFY comme l’un des Etats successeurs a la RFSY et, en
tant que tel, comme partie à la convention à compter de la date d’entrée
en vigueur de cette dernière pour la RFSY et que, des lors, le Gouverne-
ment suédois considérait que, la réserve de la RFY «ayant été formulée
trop tard, elle [était] entachée de nullité» (Traités multilatéraux déposés

22
26 DEMANDE EN REVISION (ARRÊT)

auprès du Secrétaire général, http //untreaty un org) A ce jour, 1l n’y a
pas eu d’autres réactions émanant d’Etats parties à la convention sur le
génocide

*

54 Afin de parachever cette présentation du contexte factuel de
laffaire, la Cour estime également nécessaire de rappeler la procédure
ayant conduit au prononcé de l’arrêt du 11 juillet 1996 ainsi que les pas-
sages de celui-ci pertinents aux fins de la présente espèce

55 Le 20 mars 1993, le Gouvernement de la Bosme-Herzégovine a
déposé auprès du Greffe de la Cour une requête introductive d’instance
contre la RFY dans le cadre d’un différend concernant des allégations de
violations de la convention sur la prévention et la répression du crime de
génocide La requête invoque comme base de compétence de la Cour
l’article IX de la convention sur le génocide

56 Le 20 mars 1993, immédiatement après le dépôt de sa requête, la
Bosnie-Herzégovine présenta une demande en indication de mesures
conservatoires en vertu de l’article 41 du Statut Le 1° avril 1993, la You-
goslavie a présenté des observations écrites sur la demande de mesures
conservatoires de la Bosnie-Herzégovine, dans lesquelles elle a à son tour
recommandé à la Cour d’indiquer des mesures conservatoires

57 Par une ordonnance en date du 8 avril 1993, la Cour, après avoir
entendu les Parties, mdiqua certaines mesures conservatoires à l’effet de
protéger les droits conférés par la convention sur le génocide Dans cette
ordonnance, la Cour, se référant à la résolution 777 (1992) du Conseil de
sécurité, à la résolution 47/1 de l’Assemblée générale et à la lettre du
conseiller juridique en date du 29 septembre 1992, s’est notamment expri-
mée comme suit

«18 Considérant que, si la solution adoptée ne laisse pas de sus-
citer des difficultés juridiques, la Cour n’a pas à statuer defimtive-
ment au stade actuel de la procédure sur la question de savoir si la
Yougoslavie est ou non membre de l'Organisation des Nations Unies
et, à ce titre, partie au Statut de la Cour,

19 Considérant que l’article 35 du Statut, après avoir disposé que
la Cour est ouverte aux parties au Statut, poursuit

«2 Les conditions auxquelles elle est ouverte aux autres Etats
sont, sous réserve des dispositions particulières des traités en
vigueur, réglées par le Conseil de sécurité, et, dans tous les cas,
sans qu'il puisse en résulter pour les parties aucune inégalité
devant la Cour»,

qu’en conséquence la Cour estime qu’une instance peut être valable-
ment introduite par un Etat contre un autre Etat qui, sans être partie
au Statut, est partie à une telle disposition particuhère d’un traité en
vigueur, et ce indépendamment des conditions réglées par le Conseil

23
 

 

27 DEMANDE EN REVISION (ARRÊT)

de sécurité dans sa résolution 9 (1946) (voir Vapeur Wimbledon,
1923, C PJI série À n° 1, p 6), que, de l’avis de la Cour, une
clause compromissoire d’une convention multilatérale, telle que l’ar-
ticle IX de la convention sur le génocide, invoqué par la Bosnie-
Herzégovine en l'espèce, pourrait être considérée prima facie comme
une disposition particulière d’un traité en vigueur, qu’en consé-
quence, si la Bosnie-Herzégovine et la Yougoslavie sont toutes deux
parties à la convention sur le génocide, les différends auxquels
s’applique l’article IX relèvent en tout état de cause prima facie de la
compétence ratione personae de la Cour » (Application de la conven-
tion pour la prévention et la répression du crime de génocide ( Bosnie-
Herzégovine c Yougoslavie), mesures conservatoires, ordonnance du
8 avril 1993, CIJ Recueil 1993, p 14)

La Cour poursuivait en rappelant que «les deux Parties à [I’]instance
correspond[aient] à des parties du territoire de l’ex-République fédérative
socialiste de Yougoslavie» (CI J Recueil 1993, p 15, par 21), laquelle
avait signé la convention sur le génocide et déposé son instrument de rati-
fication sans l’assortir d’aucune réserve La Cour renvoyait également à
la déclaration du 27 avril 1992 adoptée au nom de la RFY au moment de
sa proclamation, à une note officielle adressée le même jour par la mis-
sion permanente de la Yougoslavie auprès des Nations Unies au Secré-
taire général, ainsi qu’à une notification de succession transmise par la
Bosnie-Herzégovine le 29 décembre 1992 au Secrétaire général des Nations
Unies, dépositaire de la convention sur le génocide La Cour en conclut

«Considérant que l’article IX de la convention sur le génocide, à la-
quelle la Bosnie-Herzégovine et la Yougoslavie sont parties, semble
ainsi, de l’avis de la Cour, constituer une base sur laquelle la
compétence de la Cour pourrait être fondée, pour autant que l’objet
du différend a trait à «l'interprétation, l'application ou l’exécution»
de la convention, y compris les différends «relatifs à la responsabilité
d’un Etat en matière de génocide ou de l’un quelconque des autres
actes énumérés a l’article III» de la convention » (CI J Recueil
1993, p 16, par 26)

58 Le 27 juillet 1993, la Bosme-Herzégovine présenta une nouvelle
requête en indication de mesures conservatoires Le 10 août 1993, la
Yougoslavie déposa elle aussi une requête en indication de mesures
conservatoires et, les 10 et 23 août 1993, déposait des observations écrites
sur la nouvelle demande de la Bosnie-Herzégovine

59 Par ordonnance en date du 13 septembre 1993, la Cour réaffirma
les mesures qu'elle avait indiquées dans son ordonnance du 8 avril 1993
et déclara que celles-ci devaient être immédiatement et effectivement
mises en œuvre Dans cette même ordonnance, la Cour confirma qu’elle
était prima facie compétente en l’affaire sur la base de l’article IX de la
convention sur le génocide (Application de la convention pour la préven-

24
 

 

28 DEMANDE EN REVISION (ARRET)

tion et la répression du crime de génocide (Bosnie-Herzégovine c You-
goslavie), mesures conservatoires, ordonnance du 13 septembre 1993,
CIJ Recueil 1993, p 338, par 25, p 342, par 36)

60 Le 15 avnil 1994, la Bosnie-Herzégovine déposa son mémoire
Dans le délai prescrit pour le dépôt de son contre-mémoire, la RFY, se
référant au paragraphe 1 de l’article 79 du Règlement, présenta des
exceptions préliminaires portant, respectivement, sur la recevabilité de la
requête et sur la compétence de la Cour pour connaître de l’affaire

61 La Cour a rendu son arrêt sur les exceptions préliminaires de la
RFY le 11 juillet 1996 Dans les motifs de son arrêt, la Cour est parvenue
à la conclusion que, au moment du dépôt de la requête, les Parties étaient
Pune et l’autre liées par la convention

62 Concernant la RFY, la Cour s’est ainsi exprimée

«L'’mstance introduite devant la Cour oppose deux Etats dont le
territoire est situé à l’intérieur de l’ex-République fédérative socia-
hste de Yougoslavie Celle-c1 a signé la convention sur le génocide le
11 décembre 1948 et a déposé son instrument de ratification, sans
réserves, le 29 août 1950 Lors de la proclamation de la République
fédérative de Yougoslavie, le 27 avril 1992, une déclaration formelle
a été adoptée en son nom, aux termes de laquelle

«La République fédérative de Yougoslavie, assurant la conti-
nuité de l’Etat et de la personnalité juridique et politique interna-
tionale de la République fédérative socialiste de Yougoslavie, res-
pectera strictement tous les engagements que la République fédé-
rative socialiste de Yougoslavie a pris à l’echelon international »

L’intention ainsi exprimée par la Yougoslavie de demeurer liée par
les traités internationaux auxquels était partie l’ex-Yougoslavie a été
confirmée dans une note officielle du 27 avril 1992 adressée au Secré-
taire général par la mission permanente de la Yougoslavie auprès des
Nations Umies La Cour observe en outre qu’il n’a pas été contesté
que la Yougoslavie soit partie à la convention sur le génocide Ainsi,
la Yougoslavie était liée par les dispositions de la convention à la
date du dépôt de la requête en la présente affaire, le 20 mars 1993 »
(Application de la convention pour la prévention et la répression du
crime de génocide ( Bosnie-Herzégovine c Yougoslavie), exceptions
préliminaires, arrêt, CI J Recueil 1996 (II), p 610, par 17)

Concernant la Bosme-Herzégovine, la Cour, se référant à la notifica-
tion de succession du 29 décembre 1992 ainsi qu’à la notification en tant
que dépositaire du Secrétaire général en date du 18 mars 1993, a noté que
la Bosme-Herzégovine était devenue Membre de l'Organisation des
Nations Unies le 22 mai 1992 et que, dès cette date, en vertu de l’ar-
ticle XI de la convention sur le génocide, «la Bosnie-Herzégovine pouvait

25

 
 

29 DEMANDE EN REVISION (ARRÊT)

donc devenir partie à la convention» (CI J Recueil 1996 (II), p 611,
par 19) La Cour a en outre relevé que

«la Bosnie-Herzégovine pouvait devemir partie à la convention par
l'effet du mécanisme de la succession d'Etats Du reste, le Secrétaire
général des Nations Unies a considéré que tel avait été le cas, et la
Cour en a pris note dans son ordonnance du 8 avril 1993 (Applica-
tion de la convention pour la prévention et la répression du crime
de génocide, mesures conservatoires, CI J Recueil 1993, p 16,
par 25)» (CIJ Recueil 1996 (II), p 611, par 20)

Se référant à son avis consultatif du 28 mai 1951 afférent aux Réserves à
la convention pour la prévention et la répression du crime de génocide, elle
a également constaté ce qui suit

««L’objet et le but de la convention sur le génocide impliquent
chez l’Assemblée générale et chez les Etats qui l’ont adoptée l’inten-
tion d’y voir participer le plus grand nombre possible d’Etats
L’exclusion complète de la convention d’un ou de plusieurs Etats,
outre qu'elle restremdrait le cercle de son application, serait une
atteinte à l’autonité des principes de morale et d’humanité qui sont à
sa base» (CI J Recueil 1951, p 24)» (CIJ Recueil 1996 (II),
p 612, par 22)

La Cour a conclu en ces termes

«Que la Bosnie-Herzégovine soit devenue automatiquement partie
à la convention sur le génocide à la date de son accession à l’indé-
pendance le 6 mars 1992, ou qu’elle le soit devenue par l'effet —
rétroactif ou non — de sa notification de succession du 29 décembre
1992, en tout état de cause, elle y était partie à la date du dépôt de sa
requête, le 20 mars 1993 » (C IJ Recueil 1996 (11), p 612, par 23)

63 Dans le dispositif de son arrêt, la Cour, après avoir rejeté les
exceptions préliminaires soulevées par la RFY, a dit qu’elle avait compé-
tence «sur la base de l’article IX de la convention pour la prévention et la
répression du crime de génocide, pour statuer sur le différend » et que «la
requête déposée par la République de Bosme-Herzégovine le 20 mars
1993 [était] recevable»

+

64 A la suite de l’arrêt de 1996 sur les exceptions préliminaires, la
RFY a déposé le 22 juillet 1997 un contre-mémoire dans lequel elle pré-
sentait des demandes reconventionnelles Par ordonnance en date du
17 décembre 1997, la Cour a jugé que ces demandes reconventionnelles
relevaient de la compétence de la Cour et étaient recevables comme telles
La Bosnie-Herzégovine et la Yougoslavie ont déposé respectivement leur
réphque et leur duplique le 23 avril 1998 et le 22 février 1999 Par une

26
30 DEMANDE EN REVISION (ARRÊT)

lettre datée du 20 avril 2001 et reçue au Greffe le 23 avril 2001, l'agent de
la RFY a informé la Cour que son gouvernement entendait retirer ses
demandes reconventionnelles La Bosnie-Herzégovine n’ayant soulevé
aucune objection à cet égard, le président de la Cour, par ordonnance du
10 septembre 2001, a pris acte du retrait par la RFY des demandes recon-
ventionnelles qu'elle avait présentées dans son contre-memoire Le 4 mai
2001, la RFY a soumis à la Cour un document mtitulé «imtiative pré-
sentée à la Cour aux fins d’un réexamen ex officio de sa compétence»

*  *

65 La Cour examinera maintenant la question de savoir si la RFY
s'appuie sur des faits entrant dans les prévisions de l’article 61 du Statut

66 Comme cela a été rappelé plus haut (voir paragraphe 19), la RFY
affirme que les faits qui existaient au moment du prononcé de l’arrêt
de 1996 et sur la découverte desquels se fonde sa demande en revision de
l'arrêt en question étaient que «la RFY n'était pas partie au Statut et .
ne demeurait pas liée par la convention sur le génocide en assurant la
continuité de la personnalité de l’ex-Yougoslavie» Elle soutient que ces
«faits» ont été «révélés» par son admission à l'Organisation des Nations
Unies le 1° novembre 2000 ainsi que par la lettre du conseiller Juridique
en date du 8 décembre 2000

67 La Cour relevera tout d’abord que, aux termes du paragraphe | de
l’article 61 du Statut, la revision d’un arrêt ne peut être demandée qu’«en
raison de la découverte» d’un fait qui, «avant le prononcé de l’arrêt»,
était mconnu Tels sont les caractères que doit revêtir le fait «nouveau»
visé au paragraphe 2 du même article, Ces deux paragraphes font donc
réference à un fait préexistant au prononcé de l'arrêt et découvert ulté-
rieurement Un fait qui se produit plusieurs années après le prononcé
d’un arrêt n'est pas un fait «nouveau» au sens de l’article 61, il en
demeure ainsi quelles que soient les conséquences juridiques qu’un tel fait
peut avoir

68 Dans la présente espèce, l'admission de la RFY à l’Orgamsation
des Nations Unies a eu lieu le 1% novembre 2000, bien apres l’arrêt de
1996 La Cour en conclut que cette admission ne saurait être considérée
comme un fait nouveau, au sens de l’article 61, susceptible de fonder une
demande en revision dudit arrét

69 Aussi bien, la RFY, dans le dernier état de son argumentation,
prétend-elle que son admission à l'Organisation des Nations Unies et la
lettre du conseiller juridique du 8 décembre 2000 auraient simplement
«révélé» deux farts existant dès 1996, mais inconnus à l’époque, à savoir
qu’elle n’était pas alors partie au Statut de la Cour et n’était pas hée par
la convention sur le génocide

Ce faisant, la RFY ne se prévaut cependant pas de faits existant en
1996 Elle fonde en réahté sa requête en revision sur les conséquences
Jundiques qu’elle entend tirer de faits postérieurs à l’arrêt dont la revision
est demandée Ces conséquences, à les supposer établies, ne sauraient être

27
 

31 DEMANDE EN REVISION (ARRÊT)

regardées comme des faits au sens de l’article 61 L’argumentation de la
RFY ne peut par suite être retenue

70 En outre la Cour relèvera que l’admission de la RFY en tant que
membre de l'ONU a eu heu plus de quatre années après le prononcé de
l’arrêt dont elle sollicite la revision Or, au moment où cet arrêt a été
rendu, la situation qui prévalait était celle créée par la résolution 47/1 de
l’Assemblée générale A cet égard, la Cour observera que les difficultés
concernant le statut de la RFY, survenues entre l’adoption de cette résolu-
tion et l'admission de la RFY à PONU le 1° novembre 2000, découlaient
de la circonstance que, même si la prétention de la Yougoslavie à assurer
la continuité de la personnalité juridique internationale de la RFSY
n’était pas «généralement acceptée» (voir paragraphe 28 ci-dessus), les
conséquences précises de cette situation (telles que la non-participation
aux travaux de l’Assemblée générale ou du Conseil économique et social
et aux réunions des Etats parties au pacte imternational relatif aux droits
civils et politiques, etc ) étaient déterminées au cas par cas

La résolution 47/1 ne portait notamment pas atteinte au droit de la
RFY d’ester devant la Cour ou d’être partie à un différend devant celle-c1
dans les conditions fixées par le Statut Elle ne touchait pas davantage à
la situation de la RFY au regard de la convention sur le génocide Pour
«mettr[e] fin à la situation créée par la résolution 47/1», la RFY devait
présenter une demande d’admission à l’Organisation des Nations Unies
comme l’avaient fait les autres Républiques composant la RFSY Tous
ces éléments étaient connus de la Cour et de la RFY au Jour du prononcé
de l'arrêt Ce qui toutefois demeurait inconnu en juillet 1996 était la
réponse à la question de savoir si et quand la RFY présenterait une
demande d'admission à l’Orgamisation des Nations Unies et si et quand
cette demande serait accueillie, mettant ainsi un terme à la situation créée
par la résolution 47/1 de l’Assemblée générale

71 La Cour tient en outre à souligner que la résolution 55/12 de
l’Assemblée générale en date du 1° novembre 2000 ne peut avoir rétroac-
tivement modifié la situation su: generis dans laquelle se trouvait la RFY
vis-à-vis de l'Organisation des Nations Unies pendant la période 1992-
2000, ni sa situation à l’égard du Statut de la Cour et de la convention sur
le génocide En outre, la lettre du conseiller juridique de l'Organisation
des Nations Unies en date du 8 décembre 2000 ne peut avoir modifié le
statut de la RFY à l'égard des traités

La Cour relève également que, en tout état de cause, cette lettre ne
comportait pas, à l'intention de la RFY, d'invitation à adhérer aux
conventions pertinentes, mais plutôt à «accomplir les formalités conven-
tionnelles, s’il y a heu, en qualité d’Etat successeur »

72 {1 découle de ce qui précède qu'il n’a pas été établi que la requête
de la RFY reposerait sur la découverte «d’un fait» qui, «avant le pro-
noncé de l’arrêt, était inconnu de la Cour et de la Partie qui demande la
revision» La Cour en conclut que l’une des conditions de recevabilité
d’une demande en revision prescrites au paragraphe 1 de l’articie 61 du
Statut n’est pas satisfaite

28
32 DEMANDE EN REVISION (ARRÊT)

73 L'article 61 du Statut énonce d’autres conditions que doit remplir
une demande en revision d’un arrêt pour être recevable La Cour rappelle
cependant que, «dès lors qu'il est étabh que la demande en revision ne
remplit pas l’une des conditions de recevabilité prévues, la Cour n’a pas a
aller plus loin et à se demander si les autres sont satisfaites» (Demande en
revision et en interprétation de l'arrêt du 24 février 1982 dans l'affaire du
Plateau continental (Tumsie/Jamahiriya arabe libyenne) { Tuniste c Jama-
hirtya arabe hbyenne}, arrêt, CI J Recueil 1985, p. 207, par 29) En
l'espèce, la Cour a conclu qu'aucun fait entrant dans les prévisions de
l’article 61 du Statut n’avait été découvert depuis 1996 Point n’est donc
besoin pour elle de s'interroger sur la question de savoir si les autres
conditions de recevabilité de la requête de la Yougoslavie telles qu’elles
découlent de l’article 61 du Statut sont remplies

74 La requête en revision de la RFY doit partant être rejetée

x * x

75 Par ces motifs,
La Cour,
Par dix voix contre trois,

Dit que la requête en revision de l’arrêt rendu par la Cour le 11 juillet
1996, déposée par la République fédérale de Yougoslavie en vertu de
l’article 61 du Statut de la Cour, est irrecevable

POUR M Guillaume, president, M Shi, vice-president, MM Ranjeva, Herc-
zegh, Koroma, Parra-Aranguren, Al-Khasawneh, Buergenthal, Elaraby,
juges, M Mahiou, juge ad hoc,

CONTRE MM Vereshchetin, Rezek, juges, M Dimitryevidé, suge ad hoc

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le trois février deux mille trois, en trois exemplaires,
dont Pun restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République fédérale de
Yougoslavie et au Gouvernement de la Bosme-Herzégovine

Le président,
(Signé) Gilbert GUILLAUME

Le greffier,
{Signé} Philippe COUVREUR

M le juge Koroma joint à l'arrêt l'exposé de son opinion individuelle,

29
 

 

33 DEMANDE EN REVISION (ARRÊT)

M le juge VERESHCHETIN joint à l’arrêt l'exposé de son opinion dissi-
dente, M le juge REZEK joint une déclaration à l’arrêt, M le Juge ad hoc
DIMITRUEVIC Joint à l’arrêt l’exposé de son opinion dissidente, M le juge
ad hoc MAHIOU joint à l’arrêt l'exposé de son opinion individuelle

(Paraphé) GG
(Paraphé) Ph C

30
